                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:19CR3118

      vs.
                                                               ORDER
JOHNNIE WHITE,

                     Defendant.


      Defendant has moved to continue the trial, (Filing No. 25), because
Defendant needs additional time to participate in a rehabilitation program and to
consider entering a guilty plea . The motion to continue is unopposed. Based on
the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 25), is granted.

      2)       The trial of this case is set to commence before the Honorable
               Richard G. Kopf, Senior United States District Judge, in Courtroom
               1, 100 Centennial Mall North, United States Courthouse, Lincoln,
               Nebraska, at 9:00 a.m. on March 30, 2020, or as soon thereafter as
               the case may be called, for a duration of three (3) trial days. Jury
               selection will be held at commencement of trial.

      3)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and March 30, 2020, shall be
               deemed excludable time in any computation of time under the
               requirements of the Speedy Trial Act, because although counsel
               have been duly diligent, additional time is needed to adequately
               prepare this case for trial and failing to grant additional time might
               result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
               Failing to timely object to this order as provided under this court’s
      local rules will be deemed a waiver of any right to later claim the time
      should not have been excluded under the Speedy Trial Act.

Dated this 22nd day of January, 2020.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
